Citation Nr: 1445324	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-46 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to asbestos chemical exposure. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2014, a Travel Board hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.

This appeal is being processed using the Virtual VA and VBMS paperless, electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his prostate cancer (and/or residuals thereof) was caused by asbestos and/or various chemical exposures while serving aboard the USS Intrepid.  

The Veteran's DD Form 214 confirms that he served aboard the USS Intrepid and that his military occupational specialty (MOS) was "store keeper."  However, as his Board testimony reflects, the Veteran contends that he performed the duties of a boatswain mate, including painting/stripping the ship's deck and other related painting duties.  He also asserts that he was exposed to asbestos while the USS Intrepid was stationed at dry dock in south Boston in 1969. See March 2014 Statement in Support of Claim.  To a lesser extent, he also contends that he was exposed to sonars, "big guns," and ammunition while on active duty.  The Board notes that the Veteran is competent to report that he engaged in activities/duties outside of his designated MOS, such as painting the decks, etc. 

He also testified as to having genitourinary symptoms during, and since service and leading up to his September 2004 prostate cancer diagnosis. See Hearing Transcript. 

A review of the record indicates that further clarification of the circumstances of the Veteran's service, specifically verification of his claims of asbestos and chemical exposure therein, is necessary.  In this regard, to date, the RO has not requested any information concerning the Veteran's claimed exposure to asbestos and hazardous chemicals.  While his service personnel records were obtained, there is no narrative as to whether or not his duties in service (and verified events therein) would have exposed him to asbestos.  Therefore additional development regarding his asbestos/chemical exposure history is required.

In addition, the Veteran has not been afforded a VA Compensation and Pension examination in connection with the instant claim.  The etiology of his prostate cancer is unclear.  The low threshold standard as to when it is necessary to secure a VA examination for a nexus opinion is met. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Arrange for development to ascertain whether or not (and if so, to what extent) the Veteran's purported duties (see above) aboard the U.S.S. Intrepid would have exposed him to asbestos, chemicals (related to painting duties), sonars, ammunitions, large guns, and/or AWS.  When the development is completed, the RO/AMC should make a finding regarding the nature and extent of such exposures that are substantiated. 

2. Thereafter, arrange for the Veteran to be examined by an appropriate VA physician (M.D.) to ascertain the likely etiology of his prostate cancer.  The Veteran's claims file (to specifically include the RO/AMC's list describing the nature and extent of his exposure to asbestos/chemicals (related to painting duties) /sonars/ammunitions/large guns/AWS in service) must be reviewed by the examiner in conjunction with the examination.  All tests and/or studies deemed necessary must be completed. 

Based on a review of the record, and examination of the Veteran, the examiner should offer an opinion regarding the likely etiology for the Veteran's prostate cancer, and specifically whether or not such disease is at least as likely as not (a 50 percent or better probability) related to the Veteran's service/was caused by a substantiated exposure (including asbestos/chemicals (related to painting duties) /sonars/ammunitions/large guns/AWS) therein. 

The examiner must explain the rationale for all opinions. The discussion of rationale must specifically address whether or not asbestos/chemicals (related to painting duties) /sonars/ammunitions/large guns/AWS exposures are implicated as etiological factors for the Veteran's prostate cancer (and if not, identify the more likely etiological factor(s) shown by the record).

3. Review the record and ensure that all development sought is completed.  Then the RO/AMC should readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



